UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6715



ANDREA MILLISCENT YOUNG,

                                             Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director of the Virginia
Department of Corrections,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry C. Morgan, Jr., District
Judge. (CA-99-1400-2)


Submitted:   October 31, 2000             Decided:   January 18, 2001


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Andrea Milliscent Young, Appellant Pro Se. Linwood Theodore Wells,
Jr., Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Andrea Milliscent Young seeks to appeal the district court’s

order denying relief on her petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 2000).    Young’s petition is barred by the one-

year statute of limitations.    See 28 U.S.C.A. § 2244(d) (West 1994

& Supp. 2000).     Young’s conviction became final in 1995, but she

did not file her § 2254 petition in the district court until De-

cember 1998, long after the limitations period expired.   Harris v.

Hutchinson, 209 F.3d 325, 327 (4th Cir. 2000) (rejecting habeas

petitioner’s argument that limitations period did not begin until

termination of state post-conviction proceedings, and holding that

period instead commences “upon conclusion of direct review of a

judgment of conviction”); see Hernandez v. Caldwell, 225 F.3d 435,

439 (4th Cir. 2000) (establishing April 24, 1997, as the cut-off

date for petitioners to seek habeas relief from state convictions

that had become final prior to the April 24, 1996 effective date of

the Anti-Terrorism and Effective Death Penalty Act of 1996).

     Accordingly, we deny a certificate of appealability and dis-

miss the appeal.    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          DISMISSED




                                  2